Exhibit 10.7


THOMPSON DESIGNS, INC.


2014 EQUITY INCENTIVE PLAN


1 .            Purposes of the Plan.  The purposes of this Equity Incentive Plan
are to attract and retain the best available personnel, to provide additional
incentive to Employees, Directors and Consultants and to promote the success of
the Company’s business.


2.             Definitions.  As used herein, the following definitions shall
apply:


(a)           “Administrator” means the Board or any of the Committees appointed
to administer the Plan.


(b)           “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal and state securities laws, the corporate laws of California and, to the
extent other than California, the corporate law of the state of the Company’s
incorporation, the Code, the rules of any applicable stock exchange or national
market system, and the rules of any foreign jurisdiction applicable to Awards
granted to residents therein.


(c)           “Award” means the grant of an Option, Restricted Stock or other
right or benefit under the Plan.


(d)           “Award Agreement” means the written agreement evidencing the grant
of an Award executed by the Company and the Grantee, including any amendments
thereto.


(e)           “Board” means the Board of Directors of the Company.


(f)            “Cause” means, with respect to the termination by the Company or
a Related Entity of the Grantee’s Continuous Service, that such termination is
for “Cause” as such term is expressly defined in a then-effective written
agreement between the Grantee and the Company or such Related Entity, or in the
absence of such then-effective written agreement and definition, is based on, in
the determination of the Administrator, the Grantee’s:  (i) refusal or failure
to act in accordance with any specific, lawful direction or order of the Company
or a Related Entity; (ii) unfitness or unavailability for service or
unsatisfactory performance (other than as a result of Disability); (iii)
performance of any act or failure to perform any act in bad faith and to the
detriment of the Company or a Related Entity; (iv) dishonesty, intentional
misconduct or material breach of any agreement with the Company or a Related
Entity; or (v) commission of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person.  At least 30 days prior to the
termination of the Grantee’s Continuous Service pursuant to (i) or (ii) above,
the Administrator shall provide the Grantee with notice of the Company’s or such
Related Entity’s intent to terminate, the reason therefor, and an opportunity
for the Grantee to cure such defects in his or her service to the Company’s or
such Related Entity’s satisfaction.  During this 30 day (or longer) period, no
Award issued to the Grantee under the Plan may be exercised or purchased.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended.


(h)           “Committee” means any committee appointed by the Board to
administer the Plan.


(i)            “Common Stock” means the common stock of the Company.


 
(j)
“Company” means Thompson Designs, Inc., a Nevada corporation.



(k)           “Consultant” means any person (other than an Employee or, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.


(l)            “Continuous Service” means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant,
is not interrupted or terminated.  Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
between locations of the Company or among the Company, any Related Entity, or
any successor, in any capacity of Employee, Director or Consultant, or (iii) any
change in status as long as the individual remains in the service of the Company
or a Related Entity in any capacity of Employee, Director or Consultant (except
as otherwise provided in the Award Agreement).  An approved leave of absence
shall include sick leave, military leave, or any other authorized personal
leave.  For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract.


(m)           “Corporate Transaction” means any of the following
stockholder-approved transactions to which the Company is a party:


(i)          a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;


(ii)         the sale, transfer or other disposition of all or substantially all
of the assets of the Company (including the capital stock of the Company’s
subsidiary corporations) in connection with the complete liquidation or
dissolution of the Company;


(iii)        any reverse merger in which the Company is the surviving entity but
in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities are transferred to
a person or persons different from those who held such securities immediately
prior to such merger; or


(iv)        an acquisition by any person or related group of persons (other than
the Company or by a Company-sponsored employee benefit plan) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities, but excluding any such transaction that
the Administrator determines shall not be a Corporate Transaction.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(n)           “Director” means a member of the Board or the board of directors
of any Related Entity.


(o)           “Disability” means that a Grantee is permanently unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment.  A Grantee
will not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Administrator in its
discretion.


(p)           “Employee” means any person, including an Officer or Director, who
is an employee of the Company or any Related Entity.  The payment of a
director’s fee by the Company or a Related Entity shall not be sufficient to
constitute “employment” by the Company.


(q)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(r)           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:


(i)          Where there exists a public market for the Common Stock, the Fair
Market Value shall be (A) the closing price for a Share for the last market
trading day prior to the time of the determination (or, if no closing price was
reported on that date, on the last trading date on which a closing price was
reported) on the stock exchange determined by the Administrator to be the
primary market for the Common Stock or the Nasdaq National Market, whichever is
applicable or (B) if the Common Stock is not traded on any such exchange or
national market system, the average of the closing bid and asked prices of a
Share on the Nasdaq Small Cap Market for the day prior to the time of the
determination (or, if no such prices were reported on that date, on the last
date on which such prices were reported), in each case, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
 
(ii)         In the absence of an established market for the Common Stock of the
type described in (i), above, the Fair Market Value thereof shall be determined
by the Administrator in good faith and in a manner consistent with Section
260.140.50 of Title 10 of the California Code of Regulations.


(s)           “Grantee” means an Employee, Director or Consultant who receives
an Award under the Plan.


(t)            “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code.


(u)           “Non-Qualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.


 
- 3 -

--------------------------------------------------------------------------------

 
 
(v)           “Officer” means a person who is an officer of the Company or a
Related Entity within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.


(w)          “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.


(x)           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(y)           “Plan” means this 2014 Equity Incentive Plan.


(z)           “Post-Termination Exercise Period” means period specified in the
Award Agreement of not less than thirty (30) days commencing on the date of
termination of the Grantee’s Continuous Service, or such longer period as may be
applicable upon death or Disability.


(aa)         “Registration Date” means the first to occur of (i) the closing of
the first sale to the general public of (A) the Common Stock or (B) the same
class of securities of a successor corporation (or its Parent) issued pursuant
to a Corporate Transaction in exchange for or in substitution of the Common
Stock, pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended; and (ii) in the event of a Corporate Transaction, the date of the
consummation of the Corporate Transaction if the same class of securities of the
successor corporation (or its Parent) issuable in such Corporate Transaction
shall have been sold to the general public pursuant to a registration statement
filed with and declared effective by, on or prior to the date of consummation of
such Corporate Transaction, the Securities and Exchange Commission under the
Securities Act of 1933, as amended.


(bb)           “Related Entity” means any Parent, Subsidiary and any business,
corporation, partnership, limited liability company or other entity in which the
Company, a Parent or a Subsidiary holds a substantial ownership interest,
directly or indirectly.


(cc)           “Restricted Stock” means Shares issued under the Plan to the
Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator.


(dd)           “Share” means a share of the Common Stock.


(ee)           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.


 
- 4 -

--------------------------------------------------------------------------------

 
 
 
3.
Stock Subject to the Plan.



(a)           Subject to the provisions of Section 11(a) below, the maximum
aggregate number of Shares which may be issued pursuant to all Awards (including
Incentive Stock Options) is 2,700,000 Shares.  In addition, the total number of
Shares issuable upon exercise of all outstanding Awards shall not exceed a
number of Shares which is equal to 30% of the then outstanding shares of the
Company, as calculated in accordance with the conditions and exclusions of
Section 260.140.45 of Title 10 of the California Code of Regulations, unless a
percentage higher than 30% is approved by at least two-thirds of the outstanding
Shares entitled to vote.  The Shares may be authorized, but unissued, or
reacquired Common Stock.


(b)           Any Shares covered by an Award (or portion of an Award) which is
forfeited or canceled, expires or is settled in cash, shall be deemed not to
have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan.  If any unissued Shares are retained
by the Company upon exercise of an Award in order to satisfy the exercise price
for such Award or any withholding taxes due with respect to such Award, such
retained Shares subject to such Award shall become available for future issuance
under the Plan (unless the Plan has terminated).  Shares that actually have been
issued under the Plan pursuant to an Award shall not be returned to the Plan and
shall not become available for future issuance under the Plan, except that if
unvested Shares are forfeited, or repurchased by the Company at their original
purchase price, such Shares shall become available for future grant under the
Plan.


 
4.
Administration of the Plan.



(a)           Plan Administrator.  With respect to grants of Awards to
Employees, Directors, or Consultants, the Plan shall be administered by (A) the
Board or (B) a Committee (or a subcommittee of the Committee) designated by the
Board, which Committee shall be constituted in such a manner as to satisfy
Applicable Laws.  Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board.


(b)           Multiple Administrative Bodies.  The Plan may be administered by
different bodies with respect to Directors, Officers, Consultants, and Employees
who are neither Directors nor Officers.


(c)           Powers of the Administrator.  Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:


(i)          to select the Employees, Directors and Consultants to whom Awards
may be granted from time to time hereunder;


(ii)         to determine whether and to what extent Awards are granted
hereunder;


 
- 5 -

--------------------------------------------------------------------------------

 
 
(iii)        to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;


(iv)        to approve forms of Award Agreements for use under the Plan;


(v)         to determine the terms and conditions of any Award granted
hereunder;


(vi)        to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;


(vii)       to amend the terms of any outstanding Award granted under the Plan,
including a reduction in the exercise price of any Award to reflect a reduction
in the Fair Market Value of the Common Stock since the grant date of the Award,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent;


(viii)      to construe and interpret the terms of the Plan and Awards,
including without limitation. any notice of award or Award Agreement, granted
pursuant to the Plan; and


(ix)        to take such other action, not inconsistent with the terms of the
Plan, as the Administrator deems appropriate.
 
(d)           Effect of Administrator’s Decision.  All decisions, determinations
and interpretations of the Administrator shall be conclusive and binding on all
persons.


5.             Eligibility.  Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants. Incentive Stock Options may be
granted only to Employees of the Company, a Parent or a Subsidiary.  An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards.  Awards may he granted to such
Employees, Directors or Consultants who are residing in foreign jurisdictions as
the Administrator may determine from time to time.


6.             Terms and Conditions of Awards.


(a)           Type of Awards.  The Administrator is authorized under the Plan to
award any type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) an Option or similar right with a
fixed or variable price related to the Fair Market Value of the Shares and with
an exercise or conversion privilege related to the passage of time, the
occurrence of one or more events, or the satisfaction of performance criteria or
other conditions, or (iii) any other security with the value derived from the
value of the Shares.  Such awards include, without limitation, Options or sales
or bonuses of Restricted Stock and an Award may consist of one such security or
benefit, or two (2) or more of them in any combination or alternative.


 
- 6 -

--------------------------------------------------------------------------------

 
 
(b)           Designation of Award.  Each Award shall be designated in the Award
Agreement.  In the case of an Option, the Option shall be designated as either
an Incentive Stock Option or a Non-Qualified Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of Shares subject to Options designated as Incentive Stock Options which
become exercisable for the first time by a Grantee during any calendar year
(under all plans of the Company or any Parent or Subsidiary) exceeds $100,000,
such excess Options, to the extent of the Shares covered thereby in excess of
the foregoing limitation, shall be treated as Non-Qualified Stock Options.  For
this purpose, Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares shall be
determined as of the grant date of the relevant Option.


(c)           Conditions of Award.  Subject to the terms of the Plan, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria.  The performance
criteria established by the Administrator may be based on any one of, or
combination of, increase in share price, earnings per share, total stockholder
return, return on equity, return on assets, return on investment, net operating
income, cash flow, revenue, economic value added, personal management
objectives, or other measure of performance selected by the
Administrator.  Partial achievement of the specified criteria may result in a
payment or vesting corresponding to the degree of achievement as specified in
the Award Agreement.


(d)           Acquisitions and Other Transactions.  The Administrator may issue
Awards under the Plan in settlement, assumption or substitution for, outstanding
awards or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.


(e)           Award Exchange Programs.  The Administrator may establish one or
more programs under the Plan to permit selected Grantees to exchange an Award
under the Plan for one or more other types of Awards under the Plan on such
terms and conditions as determined by the Administrator from time to time.


(f)           Separate Programs.  The Administrator may establish one or more
separate programs under the Plan for the purpose of issuing particular forms of
Awards to one or more classes of Grantees on such terms and conditions as
determined by the Administrator from time to time.


(g)           Early Exercise.  The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Consultant to exercise any part or all of the Award prior to full vesting of
the Award.  Any unvested Shares received pursuant to such exercise may be
subject to a repurchase right in favor of the Company or a Related Entity or to
any other restriction the Administrator determines to be appropriate.


 
- 7 -

--------------------------------------------------------------------------------

 
 
(h)           Term of Award.  The term of each Award shall be the term stated in
the Award Agreement, provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof.  However, in the case of an Incentive
Stock Option granted to a Grantee who, at the time the Option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant thereof or
such shorter term as may be provided in the Award Agreement.


(i)            Non-Transferability of Awards.  Awards may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Grantee, only by the Grantee.


(j)            Time of Granting Awards.  The date of grant of an Award shall for
all purposes be the date on which the Administrator makes the determination to
grant such Award, or such other date as is determined by the
Administrator.  Notice of the grant determination shall be given to each
Employee, Director or Consultant to whom an Award is so granted within a
reasonable time after the date of such grant.


7.             Award Exercise or Purchase Price, Consideration, Taxes and Reload
Options.


(a)           Exercise or Purchase Price.  The exercise or purchase price, if
any, for an Award shall be as follows:


(i)            In the case of an Incentive Stock Option:


(A)      granted to an Employee who, at the time of the grant of such Incentive
Stock Option owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be not less than one hundred ten percent (110%)
of the Fair Market Value per Share on the date of grant; or


(B)       granted to any Employee other than an Employee described in the
preceding paragraph, the per Share exercise price shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.


 
(ii)
In the case of a Non-Qualified Stock Option:



(A)       granted to a person who, at the time of the grant of such Option, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be not less than one hundred ten percent (110%) of the Fair
Market Value per Share on the date of grant; or
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(B)        granted to any person other than a person described in the preceding
paragraph, the per Share exercise price shall be not less than eighty-five
percent (85%) of the Fair Market Value per Share on the date of grant.


(iii)           In the case of the sale of Shares:


 (A)        granted to a person who, at the time of the grant of such Award, or
at the time the purchase is consummated, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the per Share purchase price shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant;
or


 (B)         granted to any person other than a person described in the
preceding paragraph, the per Share purchase price shall be not less than
eighty-five percent (85%) of the Fair Market Value per Share on the date of
grant.


(iv)          In the case of other Awards, such price as is determined by the
Administrator.


(v)           Notwithstanding the foregoing provisions of this Section 7(a), in
the case of an Award issued pursuant to Section 6(d), above, the exercise or
purchase price for the Award shall be determined in accordance with the
principles of Section 424(a) of the Code.


(b)           Consideration.  Subject to Applicable Laws, the consideration to
be paid for the Shares to be issued upon exercise or purchase of an Award
including the method of payment, shall be determined by the Administrator (and,
in the case of an Incentive Stock Option, shall be determined at the time of
grant).  In addition to any other types of consideration the Administrator may
determine, the Administrator is authorized to accept as consideration for Shares
issued under the Plan the following:


(i)            cash;


(ii)           check;


(iii)          delivery of Grantee’s promissory note with such recourse,
interest, security, and redemption provisions as the Administrator determines as
appropriate;


(iv)          if the exercise or purchase occurs on or after the Registration
Date, surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Award) which have a Fair
Market Value on the date of surrender or attestation equal to the aggregate
exercise price of the Shares as to which said Award shall be exercised (but only
to the extent that such exercise of the Award would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price
unless otherwise determined by the Administrator);


 
- 9 -

--------------------------------------------------------------------------------

 
 
(v)           with respect to Options, if the exercise occurs on or after the
Registration Date, payment through a broker-dealer sale and remittance procedure
pursuant to which the Grantee (A) shall provide written instructions to a
Company designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased Shares and (B) shall provide written
directives to the Company to deliver the certificates for the purchased Shares
directly to such brokerage firm in order to complete the sale transaction; or


(vi)           any combination of the foregoing methods of payment.


(c)           Taxes.  No Shares shall be delivered under the Plan to any Grantee
or other person until such Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of any foreign, federal,
state, or local income and employment tax withholding obligations, including,
without limitation, obligations incident to the receipt of Shares or the
disqualifying disposition of Shares received on exercise of an Incentive Stock
Option.  Upon exercise of an Award the Company shall withhold or collect from
Grantee an amount sufficient to satisfy such tax obligations.


(d)           Reload Options.  In the event the exercise price or tax
withholding of an Option is satisfied by the Company or the Grantee’s employer
withholding Shares otherwise deliverable to the Grantee, the Administrator may
issue the Grantee an additional Option, with terms identical to the Award
Agreement under which the Option was exercised, but at an exercise price as
determined by the Administrator in accordance with the Plan.


8.             Exercise of Award.


(a)           Procedure for Exercise; Rights as a Stockholder.


(i)           Any Award granted hereunder shall be exercisable at such times and
under such conditions as determined by the Administrator under the terms of the
Plan and specified in the Award Agreement but in the case of an Option, in no
case at a rate of less than twenty percent (20%) per year over five (5) years
from the date the Option is granted, subject to reasonable conditions such as
continued employment.  Notwithstanding the foregoing, in the case of an Option
granted to an Officer, Director or Consultant, the Award Agreement may provide
that the Option may become exercisable, subject to reasonable conditions such as
such Officer’s, Director’s or Consultant’s Continuous Service, at any time or
during any period established in the Award Agreement.


(ii)           An Award shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Award by the person entitled to exercise the Award and full payment for the
Shares with respect to which the Award is exercised.  Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to Shares subject to an Award,
notwithstanding the exercise of an Option or other Award.  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in the Award Agreement
or Section 11(a), below.


 
- 10 -

--------------------------------------------------------------------------------

 
 
(b)           Exercise of Award Following Termination of Continuous Service.  In
the event of termination of a Grantee’s Continuous Service for any reason other
than Disability or death (but not in the event of a Grantee’s change of status
from Employee to Consultant or from Consultant to Employee), such Grantee may,
but only during the Post-Termination Exercise Period (but in no event later than
the expiration date of the term of such Award as set forth in the Award
Agreement), exercise the Award to the extent that the Grantee was entitled to
exercise it at the date of such termination or to such other extent as may be
determined by the Administrator.  The Grantee’s Award Agreement may provide that
upon the termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Award shall terminate concurrently with the
termination of Grantee’s Continuous Service.  In the event of a Grantee’s change
of status from Employee to Consultant, an Employee’s Incentive Stock Option
shall convert automatically to a NonQualified Stock Option on the day three (3)
months and one day following such change of status.  To the extent that the
Grantee is not entitled to exercise the Award at the date of termination, or if
the Grantee does not exercise such Award to the extent so entitled within the
Post-Termination Exercise Period, the Award shall terminate.


(c)           Disability of Grantee.  In the event of termination of a Grantee’s
Continuous Service as a result of his or her Disability, Grantee may, but only
within twelve (12) months from the date of such termination (and in no event
later than the expiration date of the term of such Award as set forth in the
Award Agreement), exercise the Award to the extent that the Grantee was
otherwise entitled to exercise it at the date of such termination; provided,
however, that if such Disability is not a “disability” as such term is defined
in Section 22(e)(3) of the Code, in the case of an Incentive Stock Option such
Incentive Stock Option shall automatically convert to a Non-Qualified Stock
Option on the day three (3) months and one day following such termination.  To
the extent that the Grantee is not entitled to exercise the Award at the date of
termination, or if Grantee does not exercise such Award to the extent so
entitled within the time specified herein, the Award shall terminate.


(d)           Death of Grantee.  In the event of a termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the death
of the Grantee during the Post-Termination Exercise Period, the Grantee’s estate
or a person who acquired the right to exercise the Award by bequest or
inheritance may exercise the Award, but only to the extent that the Grantee was
entitled to exercise the Award as of the date of termination, within twelve (12)
months from the date of such termination (but in no event later than the
expiration of the term of such Award as set forth in the Award Agreement).  To
the extent that, at the time of death, the Grantee was not entitled to exercise
the Award, or if the Grantee’s estate or a person who acquired the right to
exercise the Award by bequest or inheritance does not exercise such Award to the
extent so entitled within the time specified herein, the Award shall terminate.


 
- 11 -

--------------------------------------------------------------------------------

 
 
(e)           Buyout Provisions.  The Administrator may at any time offer to buy
out for a payment in cash or Shares, an Award previously granted, based on such
terms and conditions as the Administrator shall establish and communicate to the
Grantee at the time that such offer is made.


9.           Conditions Upon Issuance of Shares.


(a)           Shares shall not be issued pursuant to the exercise of an Award
unless the exercise of such Award and the issuance and delivery of such Shares
pursuant thereto shall comply with all Applicable Laws, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.


(b)           As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company. such a representation is required by any
Applicable Laws.


10.           Repurchase Rights.  If the provisions of an Award Agreement grant
to the Company the right to repurchase Shares upon termination of the Grantee’s
Continuous Service, the Award Agreement shall (or may, with respect to Awards
granted or issued to Officers, Directors or Consultants) provide that:


(a)           the right to repurchase must be exercised, if at all, within
ninety (90) days of the termination of the Grantee’s Continuous Service (or in
the case of Shares issued upon exercise of Awards after the date of termination
of the Grantee’s Continuous Service, within ninety (90) days after the date of
the Award exercise);


(b)           the consideration payable for the Shares upon exercise of such
repurchase right shall be made in cash or by cancellation of purchase money
indebtedness within the ninety (90) day periods specified in Section 10(a);


(c)           the amount of such consideration shall (i) be equal to the
original purchase price paid by Grantee for each such Share; provided, that the
right to repurchase such Shares at the original purchase price shall lapse at
the rate of at least twenty percent (20%) of the Shares subject to the Award per
year over five (5) years from the date the Award is granted (without respect to
the date the Award was exercised or became exercisable), and (ii) with respect
to Shares, other than Shares subject to repurchase at the original purchase
price pursuant to clause (i) above, not less than the Fair Market Value of the
Shares to be repurchased on the date of termination of Grantee’s Continuous
Service; and


(d)           the right to repurchase Shares, other than the right to repurchase
Shares at the original purchase price pursuant to clause (i) of Section 10(c),
shall terminate on the Registration Date.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
11.
Adjustments Upon Changes in Capitalization or Corporate Transaction.



(a)           Adjustments upon Changes in Capitalization.  Subject to any
required action by the stockholders of the Company, the number of Shares covered
by each outstanding Award, and the number of Shares which have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
which have been returned to the Plan, the exercise or purchase price of each
such outstanding Award, as well as any other terms that the Administrator
determines require adjustment shall be proportionately adjusted for (i) any
increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) as the
Administrator may determine in its discretion, any other transaction with
respect to Common Stock to which Section 424(a) of the Code applies; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive.  Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the number or price of Shares
subject to an Award.


(b)           Corporate Transaction.  Awards terminate on Corporate Transaction
unless assumed or substituted: In the event of a Corporate Transaction each
Award which is at the time outstanding under the Plan shall automatically become
fully vested and exercisable and be released from any restrictions on transfer
(other than transfer restrictions applicable to Options) and repurchase or
forfeiture rights, immediately prior to the specified effective date of such
Corporate Transaction, for all of the Shares at the time represented by such
Award unless the Award is assumed by the successor corporation or the Parent
thereof in connection with the Corporate Transaction.  Effective upon the
consummation of the Corporate Transaction, each outstanding Award under the Plan
shall terminate unless the Award is assumed by the successor corporation or the
Parent thereof in connection with the Corporate Transaction.  For the purposes
of accelerating the vesting and the release of restrictions applicable to Awards
pursuant to this subsection (but not for purposes of termination of such
Awards), the Award shall be considered assumed if, in connection with the
Corporate Transaction, the Award is replaced with a comparable Award with
respect to shares of capital stock of the successor corporation or Parent
thereof or is replaced with a cash incentive program of the successor
corporation or Parent thereof which preserves the compensation element of such
Award existing at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the same vesting schedule applicable to
such Award.  The determination of Award comparability above shall be made by the
Administrator and its determination shall be final, binding and conclusive.


12.           Effective Date and Term of Plan.  The Plan shall become effective
upon the earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company.  It shall continue in effect for a term of ten (10)
years unless sooner terminated. Subject to Section 16, below, and Applicable
Laws, Awards may be granted under the Plan upon its becoming effective.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
13.           Amendment, Suspension or Termination of the Plan.


(a)           The Board may at any time amend, suspend or terminate the
Plan.  To the extent necessary to comply with Applicable Laws, the Company shall
obtain stockholder approval of any Plan amendment in such a manner and to such a
degree as required.


(b)           No Award may be granted during any suspension of the Plan or after
termination of the Plan.


(c)          Any amendment, suspension or termination of the Plan (including
termination of the Plan under Section 12, above) shall not affect Awards already
granted, and such Awards shall remain in full force and effect as if the Plan
had not been amended, suspended or terminated, unless mutually agreed otherwise
between the Grantee and the Administrator, which agreement must be in writing
and signed by the Grantee and the Company.


14.           Reservation of Shares.


(a)           The Company, during the term of the Plan, will at all times
reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.


(b)           The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.


15.           No Effect on Terms of Employment/Consulting Relationship.  The
Plan shall not confer upon any Grantee any right with respect to the Grantee’s
Continuous Service, nor shall it interfere in any way with his or her right or
the Company’s right to terminate the Grantee’s Continuous Service at any time,
with or without cause.


16.           No Effect on Retirement and Other Benefit Plans.  Except as
specifically provided in a retirement or other benefit plan of the Company or a
Related Entity, Awards shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Company or
a Related Entity, and shall not affect any benefits under any other benefit plan
of any kind or any benefit plan subsequently instituted under which the
availability or amount of benefits is related to level of compensation.  The
Plan is not a “Retirement-Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.


17.           Information to Grantees.  The Company shall provide to each
Grantee, during the period for which such Grantee has one or more Awards
outstanding, copies of financial statements at least annually.
 
 
- 14 -

--------------------------------------------------------------------------------

 